t c memo united_states tax_court charles a mcgee petitioner v commissioner of internal revenue respondent docket nos filed date charles a mcgee pro_se marshall r jones and shuford a tucker jr for respondent memorandum findings_of_fact and opinion gerber judge in notices of deficiency addressed to petitioner respondent determined deficiencies in and additions to federal_income_tax as follows ' respondent seeks additions to tax in amounts greater than those set forth in the notices of deficiency under sec_6214 in docket no accuracy --related additions to tax penalties sec sec sec sec sec year deficiency a a b a dollar_figure dollar_figure dollar_figure dollar_figure --t --7 big_number big_number --t --t dollar_figure dollar_figure big_number big_number --t --t big_number big_number in docket no additions to tax sec sec sec sec sec year deficiency a a a a b b a b b dollar_figure dollar_figure dollar_figure dollar_figure ' of the interest due on the portion of the underpayment attributable to negligence of the interest due on the portion of the underpayment attributable to fraud after concessions ’ the issues for our consideration are whether petitioner’s and income_tax returns are valid returns of petitioner whether petitioner is liable for increased deficiencies under sec_6214 for his and tax years whether petitioner’s schedule c profit or loss from business income was understated for the and tax years whether petitioner respondent has conceded that petitioner is entitled to the itemized_deductions claimed on schedule a itemized_deductions of petitioner’s tax_return respondent has also proposed to increase the deductions for wages on petitioner’s schedules c the parties have also stipulated that petitioner incurred a capital_loss of dollar_figure on the sale of stock during unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - failed to report interest_income for the and tax years whether petitioner is entitled to claim losses for the and tax years attributable to farming activities and for the tax_year attributable to harness racing whether petitioner failed to report capital_gain income for his and tax years whether gains and losses of mcgee landscaping are reportable on petitioner’s individual_income_tax_return whether petitioner is liable for the failure_to_file addition and or the negligence_penalty for the and tax years whether petitioner is liable for the civil_fraud penalty for the and tax years whether petitioner is liable for fraudulently failing to file a tax_return for the tax_year whether the period for assessment has expired with respect to the tax years under consideration and whether the doctrine_of double_jeopardy res_judicata or collateral_estoppel bars assessment for any of the years at issue pursuant to sec_6664 the penalties for fraud under sec_6663 and for negligence under sec_6662 as determined in the notice_of_deficiency do not apply for because petitioner filed no return for that year rather the issue is whether the penalty under sec_6651 for fraudulent_failure_to_file is applicable for in the other years for which respondent has determined penalties for both fraud and negligence the determinations are not duplicative because the determinations are with respect to separate portions of the deficiencies in each year for example the fraud_penalty is determined for unreported schedule c income and the negligence_penalty is determined for schedule f profit or loss from farming losses q4e- findings_of_fact when his petitions were filed petitioner charles a mcgee resided in alabama at all pertinent times petitioner was a self-employed attorney authorized to practice law in alabama petitioner received bachelor of arts and juris doctor degrees from the university of alabama in and respectively petitioner’s law school work included a course in federal income_taxation during and petitioner was married to karen mcgee from through petitioner filed only two federal individual income_tax returns a joint income_tax return with karen mcgee filed on date and a joint income_tax return with karen mcgee filed on date petitioner’s tax returns on date respondent notified petitioner’s representative of the initiation of an examination of petitioner’s and tax years the scope of the audit was later broadened to include the and tax years on date respondent received documents purporting to be petitioner’s federal_income_tax returns for the and the stipulation of facts and the attached exhibits are incorporated by this reference - tax years respondent received petitioner’s federal_income_tax return on date these documents were all prepared by harold e grierson grierson grierson asked petitioner to furnish him with information and records concerning all of petitioner’s income for and petitioner provided grierson with filled-out federal tax forms prior-year forms with the preprinted years crossed out and grierson copied the amounts that petitioner had entered on these forms in preparing the documents petitioner did not provide grierson with any supporting documentation for the amounts shown on the filled-out tax forms he gave to grierson grierson did not verify the figures and computations on the filled-out forms but instead reviewed them only for internal consistency or placement on the form petitioner did not sign the documents purporting to be his and individual federal_income_tax returns instead petitioner’s employee merle wilson wilson signed petitioner’s name on the documents wilson routinely handled banking transactions for petitioner including the signing of his checks and the endorsement of his deposits wilson had never signed petitioner’s tax returns before signing the and tax returns petitioner and wilson did not discuss wilson’s signing the documents prior to her doing so and petitioner did not authorize wilson to sign them petitioner’s criminal tax proceedings on date petitioner was indicted in federal district_court for the northern district of alabama for one count of willfully making and subscribing to an individual federal_income_tax return which he did not believe to be true and correct on date petitioner’s criminal trial began and on date the jury returned a guilty verdict on date petitioner filed a motion for new trial which was granted on date on date petitioner’s second criminal trial began and on date the jury returned a verdict of not guilty mcgee landscaping inc mcgee landscaping inc mcgee landscaping was incorporated in dekalb county alabama on date no election under sec_1362 was filed with respect to mcgee landscaping during the years at issue petitioner was the sole owner of mcgee landscaping on his financial statement dated date petitioner represented himself as the president and the owner of the stock of mcgee landscaping on his financial statement dated date petitioner represented his ownership of mcgee landscaping as the ownership of securities investments mcgee landscaping had three separate bank accounts petitioner’s bank accounts during the years at issue petitioner maintained a clients’ trust account numbered trust account at first state bank of dekalb county first state in connection with his law practice during the years at issue petitioner maintained clients’ trust account number trust account at central bank now known as compass bank in connection with his law practice during the years at issue petitioner maintained business checking account numbered the business account at first state in connection with his law practice during and petitioner maintained a checking account numbered the personal account at first state during and a checking account numbered was maintained in connection with the business of mcgee landscaping the mcgee landscaping account at first state deposits on date the law firm of hare wynn newell and newton issued check number payable to petitioner in the amount of dollar_figure as a referral fee on may 7th or 8th dollar_figure of the proceeds from check number was deposited into the personal account by wilson dollar_figure of the proceeds was received in cash by wilson and dollar_figure of the proceeds was used by wilson to purchase a cashier’s check payable to the tennessee valley authority this cashier’s check was not delivered to the payee but instead was deposited into the personal account on - - date petitioner did not report the proceeds of check number on his tax_return on date the dekalb county alabama circuit clerk issued check number payable to petitioner in the amount of dollar_figure as a fee earned in connection with the settlement of a case on date check number was deposited by wilson into petitioner’s personal account petitioner did not report the proceeds of check number on his tax_return on date the alabama circuit clerk issued check number payable to petitioner in the amount of dollar_figure as a fee earned in connection with the settlement of a case wilson endorsed petitioner’s name to check number and gave it to petitioner’s mother petitioner did not report the proceeds of check number on his tax_return during unexplained deposits of dollar_figure were made to petitioner’s bank accounts and were not reported on his tax_return during petitioner deposited dollar_figure into the business account petitioner reported gross_receipts of dollar_figure on his schedule c deposits respondent determined that during petitioner made withdrawals totaling dollar_figure by and for the benefit of himself from trust account and trust account respondent also determined that petitioner redeposited dollar_figure of these withdrawals back into trust account sec_1 and during - during dollar_figure was deposited into the business account of this amount dollar_figure represented transfers from trust account and trust account petitioner reported gross_receipts of dollar_figure on his schedule c deposits respondent determined that during petitioner made withdrawals from trust account and trust account totaling dollar_figure respondent also determined that during dollar_figure of these withdrawals was redeposited into trust account and trust account during dollar_figure was deposited into the business account petitioner reported gross_receipts of dollar_figure on his schedule c deposits during petitioner earned a fee of dollar_figure for representing marvin barron in certain legal matters of this amount dollar_figure was deposited into the business account of the remaining dollar_figure dollar_figure was deposited in the mcgee landscaping account dollar_figure was used to make a repayment on a loan owed by petitioner and dollar_figure was used to make a repayment on another loan owed by petitioner during dollar_figure was deposited into the business account petitioner reported gross_receipts of dollar_figure on his schedule c -- - during the years at issue petitioner did not receive any inheritances legacies or devises interest_income petitioner sold property to randy weldon and faust daniels and took back a note and mortgage on the property respondent determined that petitioner received interest from the following sources during the years at issue faust daniels dollar_figure dollar_figure dollar_figure dollar_figure randy weldon big_number big_number big_number big_number bill doufexius big_number total big_number big_number big_number big_number petitioner reported interest_income of dollar_figure dollar_figure dollar_figure and dollar_figure on his and tax returns sale of property trucks in petitioner purchased trucks used to haul and spread salt twenty-five of the trucks were used to haul salt and had dump beds the remaining trucks were spreader trucks that were used to spread salt on the roads the trucks that contained dump beds cost dollar_figure more apiece than the unbedded trucks petitioner paid dollar_figure for the trucks and incurred fix-up costs of dollar_figure in and dollar_figure in petitioner sold some of the trucks during and petitioner sold trucks with dump beds in for dollar_figure petitioner’s basis in the trucks was dollar_figure in petitioner sold trucks for dollar_figure twelve of the thirteen trucks sold in had beds petitioner’s basis in the trucks sold in was dollar_figure petitioner’s tax_return however reflected the sale of only trucks in petitioner sold two unbedded trucks for dollar_figure petitioner’s basis in the two trucks sold in was dollar_figure petitioner’s tax_return however did not report any truck sales respondent verified the unreported truck sales by personal contact with the parties who purchased the trucks sipsey harbor in petitioner purchased real_property located on the sipsey river in winston county alabama sipsey harbor sipsey harbor consisted of lots on date petitioner issued an undated warranty deed for sipsey harbor to ann m burdick and tarrie h hyche tarrie hyche paid off his debt to petitioner in petitioner was the grantor on deeds to two sipsey harbor lots which were recorded in the winston county property records in and was the grantor on deeds to four sipsey harbor lots which were recorded in on petitioner’s financial statements dated date and date petitioner represented himself as the owner of sipsey harbor lots worth dollar_figure on date petitioner executed a real_estate mortgage with respect to sipsey harbor which covered all but six - of the sipsey harbor lots under the real_estate mortgage petitioner was indebted to first state bank of dekalb county for dollar_figure during petitioner received dollar_figure from the sale of the two sipsey harbor lots petitioner’s basis in the two sipsey harbor lots sold in was dollar_figure during petitioner received dollar_figure from the sale of the four sipsey harbor lots petitioner’s basis in the four sipsey harbor lots sold in was dollar_figure no information concerning sipsey harbor or any sipsey harbor lot is included on petitioner’s or tax_return farming and harness-racing activities for each of the years at issue petitioner claimed substantial losses relating to a farm whose principal product was grain petitioner and his family performed most of the labor at his farm petitioner himself did the planting and plowing rach schedule f profit or loss from farming bearing petitioner’s name and reflecting the periods from through claimed a net_loss the aggregate claimed net losses totaled dollar_figure for and the claimed net losses from farming exceeded the net profit reported from petitioner’s law practice in petitioner also claimed losses relating to harness racing petitioner claimed breeding fees dues stakes harnesses and entry fees as expenses notices of deficiency respondent determined petitioner’s gross_receipts from his law practice for the and tax years by using the bank_deposits method and by adding various specific items specifically respondent included deposits to the business account certain withdrawals from trust account and trust account and certain specific items of unreported income that were not deposited to the business account trust account or trust account respondent’s analysis showed that for each of the years petitioner had substantial deposits in excess of the income that he reported on his return respondent issued notices of deficiency to petitioner with respect to his and tax years in the notices of deficiency respondent determined that petitioner had deficiencies in tax for the and tax years in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent also determined additions to tax or penalties for fraud negligence and failure_to_file opinion we note at the outset that petitioner did not file a post- trial brief in this case rule a provides in part that briefs shall be filed after trial or submission of a case except as otherwise directed by the presiding judge this court has long recognized the importance of filing a brief see 6_bta_617 84_tc_693 affd 789_f2d_917 4th cir the importance of a brief is underscored in a case such as the one currently before us where the contentions advanced by petitioner are ill-defined and his testimony is vague and largely unhelpful at the close of the trial petitioner was specifically requested by the court to include and explain in his opening brief each item that respondent used in reconstructing petitioner’s income with which he disagreed petitioner however failed to file a brief when a party fails to file a brief altogether such failure has been held by this court to justify the dismissal of all issues as to which the nonfiling party has the burden_of_proof see stringer v commissioner supra while we are unwilling to enter a default judgment against petitioner in this case for failure_to_file a brief we view his failure as an indication of petitioner’s tenuous position with regard to the issues in question a validity of petitioner’s tax returns sec_6061 requires that an individual_income_tax_return be signed in accordance with forms or regulations prescribed by the secretary in order for an agent to sign an individual_income_tax_return for a taxpayer it must be done in a manner authorized by u s treasury regulations see sec_1_6061-1 as an experienced trial attorney petitioner’s failure_to_file a brief is especially egregious -- - income_tax regs a duly authorized agent may sign a return if the taxpayer is prevented from doing so by reason of disease or injury continuous absence from the united_states or upon written request to the local internal_revenue_service irs district_director if the district_director determines that good cause exists for permitting the agent to make the return see sec_1_6012-1 income_tax regs in the present case petitioner did not sign his or tax returns instead wilson petitioner’s employee signed the returns wilson was not authorized by petitioner to sign the returns furthermore even if she had been so authorized none of the circumstances enumerated in sec_1 a income_tax regs existed thus she could not validly sign petitioner’s individual income_tax returns therefore because the and returns were not signed by petitioner or an authorized agent pursuant to sec_1_6061-1 income_tax regs they do not constitute returns of petitioner ’ b jurisdiction to determine an increased deficiency under sec_6214 a respondent treated petitioner’s and tax returns as valid returns of petitioner at the time the notices of ’ although we have found that the and returns were not proper returns that would begin the period within which respondent could assess tax nevertheless the returns are evidence of what petitioner represented to his return preparer in that regard petitioner stipulated these documents and did not object to their being part of the record as such the returns constitute admissions - deficiency were issued accordingly the and deficiencies were computed giving petitioner credit for reporting certain amounts of income evidence during trial however established that the documents were never signed by petitioner and were not valid returns after determining that petitioner did not file returns in and however respondent contends that petitioner’s deficiencies for the and tax years are greater than those determined in the notices of deficiency due to petitioner’s failure_to_file returns for those years thus respondent seeks increased deficiencies and additions to tax in greater amounts than those set forth in the notices of deficiency sec_6214 provides that this court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount determined by the commissioner in the notice_of_deficiency if the commissioner asserts a claim at or before the hearing or rehearing consistent with the general mandate of sec_6214 this court generally will only exercise its jurisdiction over an increased deficiency where the matter is properly pleaded see 81_tc_260 affd 738_f2d_67 2d cir 64_tc_989 rule b however provides that when an issue not raised in the pleadings is tried with the express or implied consent of the parties that issue is treated in all respects as if it had been raised in the pleadings thus where respondent raises an issue that could result in an increased deficiency without formally amending his pleading and that issue is tried with petitioner’s express or implied consent the requirement in sec_6214 that respondent make a claim for the increased deficiency is satisfied see 91_tc_88 in his trial memorandum respondent asserted a claim for amounts greater than those stated in the notices of deficiency based on his belief that petitioner did not sign his tax returns and therefore did not file valid returns a relatively large portion of petitioner’s trial testimony addressed this issue thus petitioner was aware that respondent disagreed with petitioner’s position regarding the validity of his tax returns petitioner could have raised an objection to respondent’s assertion either in his trial memorandum during trial or in his posttrial brief he did not however submit a trial memorandum or file a posttrial brief and he did not raise any objection during trial under the foregoing circumstances we do not believe petitioner was either surprised or disadvantaged by respondent’s claim that petitioner is liable for increased deficiencies thus we conclude that respondent has asserted a claim for an increased deficiency as required by sec_6214 -- - cc unreported schedule c income every taxpayer is required to maintain adequate_records of taxable_income see sec_6001 when respondent audited petitioner’s and income_tax returns petitioner failed to provide sufficient records from which a determination could be made of petitioner’s gross_receipts in the absence of adequate_records respondent performed a bank_deposits analysis under which he determined that petitioner had made deposits in excess of the reported gross_receipts in cases where taxpayers have not maintained business records or where their business records are inadequate the courts have authorized the commissioner to reconstruct income by any method that in the commissioner’s opinion clearly reflects income see sec_446 94_tc_654 the commissioner’s method need not be exact but must be reasonable see 348_us_121 the bank_deposits method for computing unreported income has long been sanctioned by the courts see 281_f2d_100 9th cir affg tcmemo_1958_94 96_tc_858 affd 959_f2d_16 2d cir bank_deposits are prima facie evidence of income see 87_tc_74 where the taxpayer has failed to maintain adequate_records as to the amount and source of his or her income and the commissioner has determined that the deposits are income the taxpayer must show that the determination is incorrect see rule a 290_us_111 in calculating petitioner’s income using the bank_deposits method respondent considered deposits to the business account and made a downward adjustment for any withdrawals from the trust accounts that were deposited to the business account in order to prevent duplication respondent’s method of computing petitioner’s law practice income insured that petitioner was not taxed on receipts that constituted loan proceeds or other nontaxable receipts by eliminating such deposits from the computation respondent’s method further insured that petitioner was not taxed twice on receipts that were properly reportable at places on petitioner’s returns other than on the law practice schedule c petitioner admitted both in his pleadings and during trial that some income had been unreported in all of the tax years at issue there were discrepancies between what was deposited into petitioner’s business account and what was reported as gross_receipts on petitioner’s tax returns during and the amounts of gross deposits to the business account were dollar_figure dollar_figure dollar_figure and dollar_figure respectively for example in respondent made a dollar_figure upward adjustment to petitioner’s income for certain withdrawals from the trust accounts that adjustment however was offset by two downward adjustments one in the amount of dollar_figure for interaccount transfers and one in the amount of dollar_figure for repayments to the trust accounts - - the amounts of gross_receipts reflected on the schedules c attached to the and returns were dollar_figure dollar_figure dollar_figure and dollar_figure respectively in addition to these discrepancies other items of income were not disclosed to petitioner’s return preparer and were not reflected on any_tax returns first during and certain withdrawals were made from trust account sec_1 and that represented taxable_income to petitioner second during and certain fees earned by petitioner were not deposited into any of the accounts maintained by petitioner in connection with his law practice during alone the unreported specific items total dollar_figure while petitioner reported only dollar_figure of gross_receipts petitioner admits to receiving the unreported income yet alleges that the unreported income items were subsequently deposited into the business account petitioner however presented no evidence supporting this allegation in addition these items that were allegedly deposited into petitioner’s business account were never entered into the receipt books of petitioner’s law practice furthermore petitioner offered no credible_evidence that any of the unexplained deposits were from a nontaxable source in short petitioner has not shown that respondent’s income reconstruction 1s incorrect accordingly respondent’s determinations are sustained d interest_income under sec_61 interest_income is includable in income see sec_61 respondent determined that during and petitioner received interest_income in amounts that exceeded what was reflected on his tax returns petitioner admitted that he did not reflect interest_income received from faust daniels for the and tax years petitioner however alleged that some of the interest_income that he failed to reflect was actually included in the gross_receipts of his law practice petitioner further alleged that his secretary inadvertently included the entire payment---principal and interest---as taxable_income and therefore his income was overstated as an initial matter we note that petitioner has failed to present any evidence that interest_income was actually reported on schedule c if however interest_income was reported on schedule c a separate adjustment for interest_income could result in petitioner’s being taxed twice on the same income respondent’s method of computing petitioner’s correct schedule c income however eliminated the possibility of such duplication by subtracting interest_income from the computation of law practice income we further note that the only evidence that both principal and interest were included in taxable_income is - petitioner’s own testimony which we find to be self-serving and unconvir accordingly interest_income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure is includable in petitioner’s income for the and tax years respectively be net_loss deductions for farming and harness-racing activities sec_183 provides that if a taxpayer’s activity constitutes an activity_not_engaged_in_for_profit expenses arising out of the activity are allowed as deductions only as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the test for determining whether an individual is carrying_on_a_trade_or_business under sec_183 is whether the taxpayer’s actual and honest objective in engaging in the activity is to make a profit see 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit the relevant factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers - - the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation not all of these factors are applicable in every case and no one factor is controlling see sec_1_183-2 income_tax regs although these factors are helpful in ascertaining a taxpayer’s objective in engaging in the activity no single factor nor the existence of even a majority of the factors is controlling see 94_tc_41 we now apply these factors to petitioner’s farming and harness-racing activities farming activities petitioner did not present any evidence regarding the manner in which he operates his farm he generally stated that he did the plowing and the planting and that while he did have some help he and his family did almost all of the labor in what he described as an extensive farming operation that didn’t turn out to be very profitable he did not present any explicit evidence regarding how much time he spent on his farming activities -- - though he did say that he was too busy with other activities to take care of the farm rach schedule f from to reflected a net_loss totaling dollar_figure while petitioner stated that he has always farmed and that this wasn’t a hobby farm like a lot of people we have been unable to find any evidence establishing that petitioner engaged in the farming activities with the intention of making a profit during trial petitioner alluded to the fact that the irs wrote to him or mr grierson his return preparer stating that dollar_figure worth of schedule f losses could be used for the first year that there was taxable_income neither petitioner nor mr grierson however was able to produce any document from the irs regarding the availability of any schedule f losses indeed mr grierson admitted that the conversation regarding the schedule f losses may have been between himself and petitioner rather than between himself and the irs based on petitioner’s testimony and the lack of any evidence regarding the manner in which he conducted his activity we find that petitioner has not established that making a profit was his primary objective furthermore petitioner has also failed to substantiate the claimed losses accordingly we sustain respondent’s determinations regarding petitioner’s schedule f net_loss deductions for the and tax years harness racing petitioner’s testimony regarding harness racing consisted of the following this horse thing was a matter of--i wanted to grow colts i ended up having to pull some horses--- these were harness horses too by the way they’re not thoroughbreds they’re like the old fairs that people used to have you might be familiar with the ohio fair which has got the little brown jug and all the farmers would have harness horses that pulled the carts to go that’s the kind of horses that i had and started out trying to have a brood mare band and of course that didn’t fare very well either other than this testimony petitioner alluded to the death of a horse and some insurance payment however in the absence of any explanation by petitioner elaborating on this we are unable to determine what if anything this has to do with his harness-racing activities in short petitioner failed to present any evidence that he engaged in the activity for profit furthermore petitioner also failed to substantiate the claimed losses accordingly respondent’s determinations with respect to petitioner’s claimed harness-racing losses for are sustained f capital_gain gains on the sale of property are taxable under sec_61 and the gain is computed by reference to the excess of the amount_realized over the adjusted_basis provided in sec_1011 see sec_1001 we must determine whether petitioner reported the - - correct amount of capital_gain on the sale of sipsey harbor lots and the sale of trucks sipsey harbor petitioner contends that he sold sipsey harbor in one transaction while respondent contends that the sipsey harbor lots were disposed of in several transactions sipsey harbor consisted of lots in petitioner issued an undated warranty deed for sipsey harbor to ann burdick and tarrie hyche yet on his financial statements dated date and date petitioner represented himself as the owner of sipsey harbor lots worth dollar_figure thus despite the warranty deed issued by petitioner to tarrie hyche in petitioner still considered himself the owner of sipsey harbor lots in date in petitioner was the grantor on deeds to two sipsey harbor lots which were recorded in the winston county property records in petitioner was the grantor on deeds to four sipsey harbor lots which were recorded in the winston county property records thus rather than disposing of sipsey harbor in one transaction petitioner disposed of his interest in two sipsey harbor lots in and four sipsey harbor lots in no sales are reflected on petitioner’s or return nor is there any evidence to corroborate petitioner’s alleged disposition of petitioner’s entire_interest in sipsey harbor -- p7 - petitioner contends that the sale was not reported on any returns because it was an installment_sale that was not completely paid off until we disagree with petitioner’s characterization and treatment of the transaction petitioner produced no evidence that the sale of any sipsey harbor lot was structured as an installment_sale petitioner failed to introduce any type of mortgage note between himself and ann burdick or tarrie hyche evidencing payments for the sipsey harbor lots petitioner failed to elaborate on the sale of the six lots in and petitioner also failed to explain why no portion of any proceeds of the sales of those six lots or any other lots were reported on any of his returns in short petitioner offered no explanation for his complete failure to report any sipsey harbor transaction accordingly we sustain respondent’s determination with regard to petitioner’s capital_gain from the sale of sipsey harbor trucks petitioner sold several trucks during the years in issue respondent verified the number of sales of petitioner’s trucks by contacting the parties who purchased the trucks respondent determined that petitioner sold trucks in but petitioner’s return reflects the sale of only trucks respondent determined that petitioner sold two trucks in but petitioner’s return did not reflect any truck sales - - petitioner failed to offer any explanation as to why he failed to report the sale of four trucks in and two trucks in accordingly we sustain respondent’s determinations regarding petitioner’s capital_gains from the sale of trucks in and g mcgee landscaping the resolution of whether petitioner is allowed to report the gains and losses of mcgee landscaping on his individual return depends on whether the corporate form of mcgee landscaping is respected for federal_income_tax purposes generally the gains and losses of a corporation which has not filed an election under sec_1362 are not reportable on the shareholder’s individual_income_tax_return petitioner must show that his landscaping business was not operated as a corporation see brints v commissioner tcmemo_1989_457 courts have observed that taxpayers are free to organize their affairs as they choose but that those tax consequences must be accepted regardless of whether their choice precluded the benefit of some other route that they might have chosen to follow but did not see 417_us_134 mcgee landscaping was incorporated in dekalb county alabama in during the years at issue petitioner was the sole owner of mcgee landscaping petitioner chose to conduct the - - business in a corporate form and chose not to file an election for s_corporation treatment under sec_1362 mcgee landscaping was held out as a corporation and petitioner presented no evidence that mcgee landscaping was in fact petitioner’s alter ego while a taxpayer may challenge the form of a transaction if necessary to avoid unjust results we can find no injustice in characterizing mcgee landscaping as a corporation and not as a sole_proprietorship or passthrough_entity see 641_f2d_376 5th cir revg 71_tc_1017 indeed the supreme court has established a general_rule that the separate existence of a corporation is to be respected for tax purposes see 319_us_436 petitioner was free to run mcgee landscaping as he saw fit and chose to operate it as a separate corporate entity petitioner simply cannot retrospectively disavow the form in which he chose to operate his landscaping business in order to obtain certain tax benefits petitioner has failed to present any evidence indicating that mcgee landscaping did not possess a separate existence accordingly we decline to disregard the corporate form of mcgee landscaping therefore the gains and losses of mcgee landscaping are not reportable on petitioner’s individual_income_tax_return -- - h additions to tax and penalties failure_to_file sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent to avoid the additions to tax for filing late returns a taxpayer must show that the failure_to_file did not result from willful neglect and that the failure_to_file was due to reasonable_cause see 469_us_241 if the taxpayer does not meet his burden the imposition of the addition_to_tax is mandatory see 32_tc_479 affd 283_f2d_227 8th cir petitioner failed to file returns for and and petitioner’s return was filed more than months late which would result in the imposition of the maximum 25-percent rate for and petitioner stated that mr perry handled the bank records and checks associated with his law practice but that mr perry’s office burned down and he died in either or therefore petitioner claims he had trouble reconstructing the records petitioner however failed to present any evidence that a fire destroyed petitioner’s records preventing him from filing returns accordingly we view petitioner’s testimony as self-serving and unconvincing and find - - that petitioner has not presented evidence that he had a reasonable_cause for not filing his and returns furthermore petitioner has not shown that his failure_to_file was not due to willful neglect accordingly we sustain respondent’s determination with respect to the sec_6651 a additions to tax ’ fraud respondent determined that petitioner is liable for additions to tax for fraud under sec_6653 sec_6651 and sec_6663 respondent seeks to apply the sec_6653 b a and b additions to the adjustment for unreported gross_receipts the sec_6653 addition to the adjustments for unreported gross_receipts unreported capital_gains and unreported interest_income the sec_6651 addition for the fraudulent_failure_to_file an income_tax return ’ and the sec_6663 addition for the adjustments for unreported gross_receipts unreported capital_gains and unreported interest_income respondent concedes that no addition_to_tax under sec_6651 for the and tax years will be assessed with respect to the portion of the underpayment that is attributable to fraud see sec_6653 under sec_6664 the civil_fraud penalty of sec_6663 determined in the notice_of_deficiency does not apply because petitioner did not file a return rather the fraud delinquency penalty of sec_6651 applies - - for sec_6653 a imposes an addition_to_tax if any part of an underpayment_of_tax required to be shown on a return is due to fraud in the amount of percent of the portion of the underpayment which is attributable to fraud sec_6653 b imposes an addition to the tax in the amount of percent of the interest due with respect to the portion of the underpayment which is attributable to fraud sec_6663 as applicable for provides that if any part of an underpayment is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6651 as applicable for imposes an addition to the tax for the fraudulent_failure_to_file an income_tax return the addition to the tax i sec_15 percent initially and an additional percent for each portion of a month thereafter up to a maximum of percent to determine whether petitioner’s failure_to_file his return was fraudulent we apply the same elements used when considering the imposition of the addition_to_tax and the penalty for fraud under sec_6653 and sec_6663 see 102_tc_632 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing see 829_f2d_828 9th cir affg tcmemo_1986_223 respondent bears the burden of proving fraud and must establish - - it by clear_and_convincing evidence see rule b thus we do not bootstrap a finding of fraud upon a taxpayer’s failure to disprove the commissioner’s deficiency determination see 94_tc_654 in order to satisfy this burden respondent must show that an underpayment exists and that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see id the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 96_tc_858 fraud is never presumed and must be established by independent evidence of fraudulent intent see edelson v commissioner supra fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 to decide whether the fraud_penalty is applicable courts consider several indicia of fraud or badges_of_fraud which include understatement of income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets - - failure to cooperate with tax authorities filing false forms w-4 failure to make estimated payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity see 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 this list is nonexclusive see 94_tc_316 with regard to whether respondent has shown that an understatement exists petitioner himself admitted that certain items of income were not reported on his tax returns in addition clear_and_convincing evidence establishes that petitioner underreported his gross_receipts interest_income and capital_gains accordingly we find that respondent has met his burden of proving an underpayment by clear_and_convincing evidence in this case petitioner has willfully failed to file timely tax returns for the and taxable years at the time the audit commenced in late petitioner had not filed returns for the or tax years this is persuasive evidence of fraud see 544_f2d_883 5th cir affg tcmemo_1975_368 -- - petitioner was fully aware of his obligation to file tax returns his only apparent explanation for his delinquency in filing returns for the years at issue is that he believed that his schedule f losses would completely offset his taxable_income for all of those years this explanation lacks credibility petitioner although currently unlicensed is an experienced attorney who studied federal income_taxation in law school we find it totally unbelievable that an experienced attorney such as petitioner who was engaged in several businesses law practice mcgee landscaping etc did not know of his legal duty to file accurate and timely returns the fact that petitioner filed only one timely return during the 1980’s establishes a long pattern of substantial and consistent underreporting of income petitioner also actively concealed his income by routing several unusually large fees around his receipt books and business bank accounts he also failed to deposit many items into any account business or personal petitioner contends that the omissions were accidental and that there was no fraudulent intent involved we would be more apt to believe petitioner if the omissions had a random quality to them however this is simply not the case the fees that petitioner failed to record in his business records or deposit in his business account were ‘tt on date the alabama supreme court suspended petitioner from the practice of law in the courts of alabama for a period of years - - in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure we think it is unlikely that petitioner accidentally routed only his largest fees around his business account the sheer size of the omissions for all years supports a finding that the omissions were intentional rather than accidental the fact that petitioner deposited these checks into personal accounts or endorsed them over to family members made it difficult for respondent to trace the proceeds to petitioner and is indicative of an intent to evade taxes petitioner’s attempt to blame his office staff and former return preparer for these omissions of income is weak and implausible furthermore petitioner failed to provide any explanation for the underreporting of interest_income and capital_gains with regard to petitioner’s capital_gains adjustment relating to the sipsey harbor transactions the evidence supports the finding that six lots of sipsey harbor were sold in and petitioner argued that he disposed of sipsey harbor ina single transaction and that he was reporting the sale under the installment_method petitioner however did not report the sipsey harbor transaction on any_tax return regardless of which accounting_method petitioner chose to utilize regarding the transaction petitioner offered no explanation for his complete failure to report any sipsey harbor transaction petitioner also -- - neglected to explain why he failed to report interest_income and the sale of trucks we agree with respondent that the failure_to_file a return and the underreporting of gross_receipts interest_income and or capital_gains in and is attributable to fraud the record shows that petitioner engaged in a pattern of failing to file returns and underreporting income petitioner failed to keep adequate_records and concealed income by routing large checks into personal accounts or endorsing them and giving them to family members petitioner as an experienced attorney possessed sufficient education and knowledge of his duty to file tax returns and report income he provided implausible explanations and failed to present any credible_evidence that the omissions of income were accidental based on the foregoing we hold that respondent has established by clear_and_convincing evidence that petitioner’s underpayments due to the underreporting of gross_receipts interest_income and capital_gains for the and tax years and his failure_to_file a return for are attributable to fraud with the intent to evade tax accordingly respondent’s determination that petitioner is liable for the additions to tax under sec_6653 a and b for the taxable_year sec_6653 for the taxable_year - - sec_6651 for the taxable_year and sec_6663 for the taxable_year is sustained negligence respondent contends that the negligence addition_to_tax under sec_6653 for the and taxable years and the negligence_penalty under sec_6662 for the taxable_year apply to the portions of the deficiencies in tax that are not subject_to the fraud addition_to_tax namely the schedule f losses the underreported interest_income in and the schedule c landscaping and harness-racing losses in ' the portions of the deficiencies against which the negligence additions to tax and negligence_penalty were determined relate primarily to unsubstantiated claimed schedule c and schedule f expenses sec_6653 a and a as applicable for imposes an addition_to_tax if any part of an underpayment_of_tax required to be shown on a return is due to negligence or disregard of rules or regulations in the amount of percent of the portion of the underpayment which is not attributable to fraud sec_6653 imposes an addition to the tax in the amount of percent of the interest due with respect to the portion of the underpayment which is attributable to negligence under sec_6664 the negligence_penalty determined in the notice_of_deficiency does not apply for because petitioner did not file a tax_return - - and not attributable to fraud sec_6662 and b as applicable for imposes a penalty of percent on the portion of an underpayment_of_tax required to be shown on a return which is attributable to negligence or disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the negligence addition_to_tax and the negligence_penalty will apply if among other things the taxpayer fails to maintain adequate books_and_records with regard to the items in guestion see 92_tc_899 petitioner claimed schedule f and schedule c loss deductions with respect to activities which he could not establish he engaged in for profit he also failed to produce records substantiating the expenses which allegedly produced the losses because of petitioner’s failure to maintain such records we conclude that petitioner is liable for the negligence additions to tax and negligence_penalty relating to the above items i petitioner’s legal arguments statute_of_limitations the notice_of_deficiency that relates to petitioner’s and tax years was issued on date the notice_of_deficiency that relates to petitioner’s tax_year - - was issued on date as discussed above petitioner failed to sign his tax returns and filed no valid returns for the or tax years in addition we have found fraud for portions of the and deficiencies and all of the deficiency therefore under sec_6501 and respondent was not barred by the statute_of_limitations from issuing the notices of deficiency with respect to those years with respect to the tax_year petitioner’s underpayments for that year were fraudulent to the extent determined above accordingly respondent was not barred by the statute_of_limitations with respect to the tax_year under sec_6501 c double_jeopardy res_judicata and collateral_estoppel in his pleadings petitioner argues that the determinations for each year are barred by double_jeopardy res_judicata and collateral_estoppel we find petitioner’s arguments to be wholly without merit petitioner’s acquittal on a criminal sec_7206 charge does not preclude under the doctrines of double_jeopardy res_judicata or collateral_estoppel respondent from litigating petitioner’s civil liability for a deficiency in tax and additions to tax for failure_to_file negligence and fraud with respect to the same tax years there is a higher standard of proof in criminal proceedings beyond a reasonable doubt than there is in the civil_proceeding al -- preponderance_of_the_evidence or clear_and_convincing evidence so that failure of proof in the criminal proceeding does not necessarily lead to the conclusion that there will be a failure of proof herein see 111_f2d_374 5th cir 89_tc_501 n affd 884_f2d_258 6th cir accordingly the affirmative defenses of res_judicata and collateral_estoppel are unavailable to petitioner in addition there is no double_jeopardy in determining a civil addition_to_tax for fraud even though a person has been indicted and tried for tax_evasion see itanniello v commissioner 98_tc_165 we have considered all other arguments of the parties and to the extent not addressed herein we find them to be either moot meritless or irrelevant to reflect concessions of the parties decisions will be entered under rule
